Pee Cueiam.
Plaintiff is the owner of a lot in the city of Crookston 50 feet in width and 150 feet in length, and has a small dwelling house on the westerly 25 feet thereof which he rents to third parties, and a small store building on the easterly 25 feet thereof at the rear of which he and his family have resided for several years. The only question for decision is whether plaintiff is entitled to hold the entire lot as his homestead or only the easterly 25 feet thereof upon which the building in which he resides is located. This question is settled in plaintiff’s favor by the prior decisions of this court. See Natonal Bank of the Republic v. Banholzer, 69 Minn. 24, 71 N. W. 919, and Lockey v. Lockey, 112 Minn. 512, 128 N. W. 833, and the cases cited therein.
Judgment affirmed.